 


 HR 1318 ENR: Preventing Maternal Deaths Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 1318 
 
AN ACT 
To support States in their work to save and sustain the health of mothers during pregnancy, childbirth, and in the postpartum period, to eliminate disparities in maternal health outcomes for pregnancy-related and pregnancy-associated deaths, to identify solutions to improve health care quality and health outcomes for mothers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Preventing Maternal Deaths Act of 2018. 2.Safe motherhoodSection 317K of the Public Health Service Act (42 U.S.C. 247b–12) is amended— 
(1)in subsection (a)— (A)in paragraph (1)— 
(i)by striking purpose of this subsection is to develop and inserting purposes of this subsection are to establish or continue a Federal initiative to support State and tribal maternal mortality review committees, to improve data collection and reporting around maternal mortality, and to develop or support; (ii)by striking population at risk of death and and inserting populations at risk of death and severe; and 
(B)in paragraph (2)— (i)by amending subparagraph (A) to read as follows: 
 
(A)The Secretary may continue and improve activities related to a national maternal mortality data collection and surveillance program to identify and support the review of pregnancy-associated deaths and pregnancy-related deaths that occur during, or within 1 year following, pregnancy.; and (ii)by inserting after subparagraph (C) the following: 
 
(D)The Secretary may, in cooperation with States, Indian tribes, and tribal organizations, develop a program to support States, Indian tribes, and tribal organizations in establishing or operating maternal mortality review committees, in accordance with subsection (d).; (2)in subsection (b)(2)— 
(A)in subparagraph (A)— (i)by striking encouraging preconception and inserting prepregnancy; and 
(ii)by striking diabetics and inserting women with diabetes and women with substance use disorder before the semicolon; (B)in subparagraph (H)— 
(i)by inserting the identification of the determinants of disparities in maternal care, health risks, and health outcomes, including before an examination; and (ii)by inserting and other groups of women with disproportionately high rates of maternal mortality before the semicolon; 
(C)in subparagraph (I), by striking domestic and inserting interpersonal;  (D)by redesignating subparagraphs (I) through (L) as subparagraphs (J) through (M), respectively; 
(E)by inserting after subparagraph (H) the following:  (I)activities to reduce disparities in maternity services and outcomes; ; and 
(F)in subparagraph (K), as so redesignated, by striking , alcohol and illegal drug use and inserting and substance abuse and misuse; (3)in subsection (c)— 
(A)by striking (1) In general—The Secretary and inserting The Secretary; (B)by redesignating subparagraphs (A) through (C) as paragraphs (1) through (3), respectively, and adjusting the margins accordingly; 
(C)in paragraph (1), as so redesignated, by striking and the building of partnerships with outside organizations concerned about safe motherhood; (D)in paragraph (2), as so redesignated, by striking ; and and inserting a semicolon; 
(E)in paragraph (3), as so redesignated, by striking the period and inserting ; and; and (F)by adding at the end the following: 
 
(4)activities to promote physical, mental, and behavioral health during, and up to 1 year following, pregnancy, with an emphasis on prevention of, and treatment for, mental health disorders and substance use disorder.;  (4)by redesignating subsection (d) as subsection (f); 
(5)by inserting after subsection (c) the following:  (d)Maternal mortality review committees (1)In generalIn order to participate in the program under subsection (a)(2)(D), the applicable maternal mortality review committee of the State, Indian tribe, or tribal organization shall— 
(A)include multidisciplinary and diverse membership that represents a variety of clinical specialties, State, tribal, or local public health officials, epidemiologists, statisticians, community organizations, geographic regions within the area covered by such committee, and individuals or organizations that represent the populations in the area covered by such committee that are most affected by pregnancy-related deaths or pregnancy-associated deaths and lack of access to maternal health care services; and (B)demonstrate to the Centers for Disease Control and Prevention that such maternal mortality review committee’s methods and processes for data collection and review, as required under paragraph (3), use best practices to reliably determine and include all pregnancy-associated deaths and pregnancy-related deaths, regardless of the outcome of the pregnancy. 
(2)Process for confidential reportingStates, Indian tribes, and tribal organizations that participate in the program described in this subsection shall, through the State maternal mortality review committee, develop a process that— (A)provides for confidential case reporting of pregnancy-associated and pregnancy-related deaths to the appropriate State or tribal health agency, including such reporting by— 
(i)health care professionals; (ii)health care facilities; 
(iii)any individual responsible for completing death records, including medical examiners and medical coroners; and (iv)other appropriate individuals or entities; and 
(B)provides for voluntary and confidential case reporting of pregnancy-associated deaths and pregnancy-related deaths to the appropriate State or tribal health agency by family members of the deceased, and other appropriate individuals, for purposes of review by the applicable maternal mortality review committee; and (C)shall include— 
(i)making publicly available contact information of the committee for use in such reporting; and (ii)conducting outreach to local professional organizations, community organizations, and social services agencies regarding the availability of the review committee. 
(3)Data collection and reviewStates, Indian tribes, and tribal organizations that participate in the program described in this subsection shall— (A)annually identify pregnancy-associated deaths and pregnancy-related deaths— 
(i)through the appropriate vital statistics unit by— (I)matching each death record related to a pregnancy-associated death or pregnancy-related death in the State or tribal area in the applicable year to a birth certificate of an infant or fetal death record, as applicable; 
(II)to the extent practicable, identifying an underlying or contributing cause of each pregnancy-associated death and each pregnancy-related death in the State or tribal area in the applicable year; and (III)collecting data from medical examiner and coroner reports, as appropriate;  
(ii)using other appropriate methods or information to identify pregnancy-associated deaths and pregnancy-related deaths, including deaths from pregnancy outcomes not identified through clause (i)(I); (B)through the maternal mortality review committee, review data and information to identify adverse outcomes that may contribute to pregnancy-associated death and pregnancy-related death, and to identify trends, patterns, and disparities in such adverse outcomes to allow the State, Indian tribe, or tribal organization to make recommendations to individuals and entities described in paragraph (2)(A), as appropriate, to improve maternal care and reduce pregnancy-associated death and pregnancy-related death; 
(C)identify training available to the individuals and entities described in paragraph (2)(A) for accurate identification and reporting of pregnancy-associated and pregnancy-related deaths; (D)ensure that, to the extent practicable, the data collected and reported under this paragraph is in a format that allows for analysis by the Centers for Disease Control and Prevention; and 
(E)publicly identify the methods used to identify pregnancy-associated deaths and pregnancy-related deaths in accordance with this section. (4)ConfidentialityStates, Indian tribes, and tribal organizations participating in the program described in this subsection shall establish confidentiality protections to ensure, at a minimum, that— 
(A)there is no disclosure by the maternal mortality review committee, including any individual members of the committee, to any person, including any government official, of any identifying information about any specific maternal mortality case; and (B)no information from committee proceedings, including deliberation or records, is made public unless specifically authorized under State and Federal law. 
(5)Reports to CDCFor fiscal year 2019, and each subsequent fiscal year, each maternal mortality review committee participating in the program described in this subsection shall submit to the Director of the Centers for Disease Control and Prevention a report that includes— (A)data, findings, and any recommendations of such committee; and 
(B)as applicable, information on the implementation during such year of any recommendations submitted by the committee in a previous year. (6)State partnershipsStates may partner with one or more neighboring States to carry out the activities under this subparagraph. With respect to the States in such a partnership, any requirement under this subparagraph relating to the reporting of information related to such activities shall be deemed to be fulfilled by each such State if a single such report is submitted for the partnership. 
(7)Appropriate mechanisms for Indian tribes and tribal organizationsThe Secretary, in consultation with Indian tribes, shall identify and establish appropriate mechanisms for Indian tribes and tribal organizations to demonstrate, report data, and conduct the activities as required for participation in the program described in this subsection. Such mechanisms may include technical assistance with respect to grant application and submission procedures, and award management activities. (8)Research availabilityThe Secretary shall develop a process to ensure that data collected under paragraph (5) is made available, as appropriate and practicable, for research purposes, in a manner that protects individually identifiable or potentially identifiable information and that is consistent with State and Federal privacy law. 
(e)DefinitionsIn this section— (1)the terms Indian tribe and tribal organization have the meanings given such terms in section 4 of the Indian Self-Determination and Education Assistance Act; 
(2)the term pregnancy-associated death means a death of a woman, by any cause, that occurs during, or within 1 year following, her pregnancy, regardless of the outcome, duration, or site of the pregnancy; and (3)the term pregnancy-related death means a death of a woman that occurs during, or within 1 year following, her pregnancy, regardless of the outcome, duration, or site of the pregnancy— 
(A)from any cause related to, or aggravated by, the pregnancy or its management; and (B)not from accidental or incidental causes.; and 
(6)in subsection (f), as so redesignated, by striking such sums as may be necessary for each of the fiscal years 2001 through 2005 and inserting $58,000,000 for each of fiscal years 2019 through 2023.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 